
	

115 S1140 IS: SCRAP Act
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1140
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2017
			Mr. Booker (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To repeal the Congressional Review Act, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Sunset the CRA and Restore American Protections Act of 2017 or the SCRAP Act.
		2.Repeal
 (a)RepealChapter 8 of title 5, United States Code, is repealed. (b)Table of chaptersThe table of chapters for part I of title 5, United States Code, is amended by striking the item relating to chapter 8.
			(c)Technical and conforming amendments
 (1)Family Smoking Prevention and Tobacco Control ActSection 102(a) of the Family Smoking Prevention and Tobacco Control Act (21 U.S.C. 387a–1(a)) is amended by striking paragraph (7).
 (2)American Jobs Creation Act of 2004Section 642 of the American Jobs Creation Act of 2004 (7 U.S.C. 519a) is amended by striking subsection (c).
 (3)Farm Security and Rural Investment Act of 2002Section 1601(c) of the Farm Security and Rural Investment Act (7 U.S.C. 7991(c)) is amended by striking paragraph (3).
 (4)Food, Conservation, and Energy Act of 2008Section 1601(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8781(c)) is amended— (A)by striking paragraph (3); and
 (B)by redesignating paragraph (4) as paragraph (3). (5)Agricultural Act of 2014Section 1601(c) of the Agricultural Act of 2014 (7 U.S.C. 9091(c)) is amended by striking paragraph (3).
 (6)Food Security Act of 1985Section 1246 of the Food Security Act of 1985 (16 U.S.C. 3846) is amended by striking subsection (c).
 (7)Federal Nonnuclear Energy Research and Development Act of 1974Section 12 of the Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5911) is amended—
 (A)by striking (a) The President and inserting The President; and (B)by striking subsection (b).
 (8)Elementary and Secondary Education Act of 1965Section 1601(e) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6571(e)) is amended by striking or chapter 8 of title 5, United States Code (commonly known as the Congressional Review Act).
 (9)Public Health Service ActSection 401(f)(4) of the Public Health Service Act (42 U.S.C. 281(f)(4)) is amended by striking the second sentence.
 (10)Credit Union Membership Access ActSection 205 of the Credit Union Membership Access Act (12 U.S.C. 1759 note) is repealed. (11)Medicare Prescription Drug, Improvement, and Modernization Act of 2003Section 303(i) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395u note) is amended—
 (A)by striking paragraph (5); and (B)by redesignating paragraph (6) as paragraph (5).
 (12)Tax and Trade Relief Extension Act of 1998Section 5101(i)(1) of the Tax and Trade Relief Extension Act of 1998 (42 U.S.C. 1395x note) is amended by striking (without regard to chapter 8 of title 5, United States Code).
				3.Reinstatement of disapproved rules
			(a)
 DefinitionsIn this section— (1)the term covered rule means a rule for which a joint resolution of disapproval was enacted under chapter 8 of title 5, United States Code, before the date of enactment of this Act; and
 (2)the term Federal agency has the meaning given the term agency in section 551(1) of title 5, United States Code. (b)Fast-Track reinstatementA Federal agency may reinstate a covered rule by publishing the covered rule in the Federal Register during the 1-year period beginning on the date of enactment of this Act.
 (c)Reinstatement after one-Year periodAfter the end of the 1-year period beginning on the date of enactment of this Act, a Federal agency may reinstate a covered rule using the rule making procedures described in section 553 of title 5, United States Code.
